Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “consists” at line 5.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 22-41 and 43-48 are objected to under 37 CFR 1.75(c) as being in improper form because they depend on cancelled claims directly or indirectly.  See MPEP § 608.01(n).  Accordingly, the claims 22-41 and 43-48 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frownfelter (7573173).
Regarding claim 21, Frownfelter shows an axial field rotary energy device, comprising: a housing (Fig. 1) having an axis with an axial direction (101), a rotor with a magnet (121), a stator comprising a printed circuit board (PCB, column 9, line 66) having a plurality of coils (111, 611a) that are electrically conductive and interconnected so that an electrical current that flows through the plurality of coils causes the device to operate, the stator also having a stator sensor 
Regarding claim 42, Frownfelter shows wherein each circuit connected by the connector wire (on 112a, 112b, Figurers 6A-6D) connects to one of the coils on a layer of the respective stator segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/DANG D. LE/
Examiner
Art Unit 2834



2/27/2021

/DANG D LE/Primary Examiner, Art Unit 2834